CAMPBELL, Acting Chief Judge.
Appellant, who was originally sentenced on April 13, 1998 to twenty-four months’ prison time with thirty-one days’ credit for time served, challenges the May 18, 1998 order resentencing him to four and one-half years’ prison with 419 days’ credit for time served. Appellant argues, and we agree, that once he began serving Ms legal sentence, the court could not increase his term. Resentencing on the same charge is a violation of double jeopardy. See Troupe v. Rowe, 283 So.2d 857 (Fla.1973); Hinton v. State, 446 So.2d 712 (Fla. 2d DCA 1984). Accordingly, we vacate Appellant’s sentence and remand for reimposition of the original sentence with the correct amount of credit for time served.
NORTHCUTT and SALCINES, JJ., Concur.